 
Exhibit 10.1

LOAN MODIFICATION AGREEMENT
 
THIS LOAN MODIFICATION AGREEMENT (the "Agreement") is dated as of August 28,
2017, to be effective as of August 15, 2017 (the "Effective Date") unless
otherwise specified below, by and between U.S. Bank National Association (the
"Bank"), FitLife Brands, Inc., f/k/a Bond Laboratories, Inc. (the "Borrower"),
NDS Nutrition Products Inc., a Florida corporation ("NPI"), and Isatori, Inc., a
Delaware corporation (" satori" and along with NPI, collectively the
"Guarantors") with reference to the following:
 
RECITALS
 
WHEREAS, the Borrower and the Guarantors (collectively the "Obligors") are
indebted to the Bank under the terms of the loan documents set forth on Exhibit
A hereto (such documents along with any documents related thereto are
hereinafter referred to as the "Loan Documents"); and
 
WHEREAS, as of August 16, 2017, the amounts owing under the Loan Documents are
set forth on Exhibit B hereto (the "Indebtedness"); and
 
WHEREAS, pursuant to the Loan Documents set forth on Exhibit A hereto, Borrower
granted to the Bank a first priority, unavoidable, properly perfected lien on
and security interest on and in the personal property collateral described in
the Loan Documents (the "Borrower Collateral") to secure repayment of the
Indebtedness; and
 
WHEREAS, pursuant to the guaranties set forth on Exhibit A hereto (the
"Guaranties"), the Guarantors guaranteed payment of the Indebtedness; and
 
WHEREAS, to secure its obligations under the Guaranties, NPI granted to the Bank
a first priority, unavoidable, properly perfected lien on and security interest
on and in the personal property collateral described in the Loan Documents
executed by NPI (the "NPI Collateral" and along with the Borrower Collateral,
collectively the "Collateral"); and
 
WHEREAS, the Obligors have requested that the Bank enter into this Agreement to
amend the Loan Documents as set forth below and to permit the Obligors
additional time to repay the Indebtedness; and
 
WHEREAS, the Bank is willing to agree to the requested amendments, but only on
the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound, the pat1ies hereto agree as follows:
 
AGREEMENT
 
1.
Acknowledgement of Indebtedness I Waivers. The Obligors each acknowledge and
agree that as of August 16, 2017, the amounts that are owing to the Bank under
the Loan Documents, which amounts are comprised of principal, accrued and unpaid
interest, fees, and costs are accurately set forth on Exhibit B hereto. The
Obligors further acknowledge that they are each liable for the Indebtedness as
set forth on Exhibit B, all interest hereinafter accruing on
 
 
 
-1-

 
 
the Indebtedness, all costs and expenses heretofore or hereafter incurred by the
Bank with respect to the Loan Documents including, without limitation, all
reasonable attorneys' fees, and all expenses, charges, and costs of collection
so incurred by the Bank, and all other reasonable attorneys' fees, and costs,
expenses or other amo1mts required to be paid by the Obligors pursuant to the
terms of the Loan Documents. The Obligors further each acknowledge and agree
that there is no basis for any set-off, defense, or counterclaim against the
Bank in respect of their liabilities to the Bank and the Indebtedness, and, to
the extent that any such offsets, defenses, or counterclaims may exist, the
Obligors each hereby waive and release the same. The Obligors acknowledge that
no letters of credit have been issued or are otherwise outstanding under the
Loan Documents.
 
2.            
Waiver of Existing Defaults. Obligors acknowledge and agree that the following
events of default exist and are continuing under the Revolving Credit Loan
Agreement and the other Loan Documents (collectively, the "Existing Defaults"):
(a) the failure to comply with the Fixed Charge Coverage Ratio covenant
contained in Section 2.14 of the Revolving Credit Loan Agreement for the June
30, 2017 determination date, which results in a default under Section 4.l(b) of
the Revolving Credit Loan Agreement; and (b) the failure to comply with the
Senior Funded Debt to EBITDA Ratio covenant contained in Section 2.14 of the
Revolving Credit Loan Agreement for the June 30, 2017 determination date, which
results in a default under Section 4.l(b) of the Revolving Credit Loan
Agreement. Upon satisfaction of the conditions precedent set forth in this
Agreement and satisfaction of the covenants set forth in Sections 6, 7, 8, 9 and
10 of this Agreement, each as determined by Bank in its sole and absolute
discretion, Bank waives the Existing Defaults and agrees that it will not
exercise any rights or remedies available to Bank under the Revolving Credit
Loan Agreement, the other Loan Documents or applicable law as a result of the
Existing Defaults. This waiver is limited solely to the Existing Defaults
described above for the time period specified above. This waiver does not
constitute a waiver of Bank's right to insist on Obligors' strict compliance
with the referenced covenants and all other terms and conditions of the
Revolving Credit Loan Agreement and the other Loan Documents at all future
times.
 
3.            
Breaches of This Agreement. Each of the following shall constitute a breach of
this Agreement (each a "Breach"):
 
a.            
If any of the Obligors fail to timely keep or perform any of the covenants or
agreements contained herein including the payments required in this Agreement;
 
b.            
If any of the Obligors fail to timely perform any duty set forth in this
Agreement;
 
c.            
If any of the Obligors default under any of the Loan Documents (except as
modified herein); and
 
d.            
If any representation of any of the Obligors in the Loan Documents or in this
Agreement is false, misleading or incorrect in any material respect
 
 
-2-

 
 
4.            
Rights and Remedies I Survival of Acknowledgment and Waivers.
 
a.            
Upon the occurrence of a Breach by any of the Obligors, the Bank shall be free
to enforce any and all of its rights and remedies against any and all of the
Obligors under the Loan Documents and applicable law.
 
b.            
In all events, the Bank retains all of its rights and remedies granted to it
under this Agreement, the Loan Documents, and applicable law.
 
5.            
Modifications to the Loan Documents. The Loan Documents are hereby modified as
follows:

 

a.            
The Revolving Credit Note is hereby amended as follows:
 
(i)            
Effective as of August 16, 2017, each reference to "Two Million Two Hundred
Fifty Thousand and No/100 Dollars" and "$2,250,000" as the face amount of the
Revolving Credit Note or as the "Loan Amount" is hereby deleted and replaced
with a reference to "Two Million and No/100 Dollars" and "$2,000,000" as
applicable.
 
(ii)            
Each reference to "August 15, 2017" as the "maturity date" of the Revolving
Credit Note is hereby deleted and replaced with a reference to "December 15,
2017."
 
(iii)            
Effective as of August 16, 2017, the Section of the Revolving Credit Note titled
"Interest" is hereby deleted and replaced with the following:
 
Interest. Interest on each advance hereunder shall accrue at an annual rate
equal to 0.50% plus the Prime Rate. "Prime Rate" means a rate per annum equal to
the prime rate of interest announced from time to time by the Bank or its parent
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes. Bank's internal records of applicable
interest rates shall be determinative in the absence of manifest e1rnr.
 
Notwithstanding anything to the contrary in the Note, for purposes of
determining any rate of interest which is based upon a stated formula, neither
the interest rate nor the index or other referenced rate upon which the interest
rate is based shall at any time be less than 0%.
 
b.            
The Revolving Credit Loan Agreement is hereby amended as follows:
 
(i)            
Each reference to "August 15, 2017" as the "maturity date" of the Revolving
Credit Loan Agreement is hereby deleted and replaced with a reference to
"December 15, 2017."
 
 
-3-

 
 
(ii)            
Effective as of August 16, 2017, Section 1.1 is deleted and replaced with the
following:
 
1.1            
Revolving Credit Loans. From time to time prior to December 15, 2017 (the
"Maturity Date") or the earlier termination hereof, Borrower may borrow from
Bank for working capital purposes an aggregate amount outstanding at any one
time of the lesser of (i) $2,000,000 (the "Loan Amount"), or (ii) the Borrowing
Base (defined below), less amounts then outstanding under that certain Term Note
dated as of August I S, 2013 executed by Borrower in favor of Bank in the
original principal amount of $2,600,000, as amended, modified, supplemented
and/or extended from time to time. All revolving loans hereunder will be
evidenced by a single promissory note of Borrower payable to the order of Bank
in the principal amount of the Loan Amount (the "Note"). Although the Note will
be expressed to be payable in the full Loan Amount, Borrower will be obligated
to pay only the amounts actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rates and on the dates specified
therein and such other charges provided for herein. Borrower acknowledges that
Bank has no obligation to issue letters of credit for the benefit of Borrower or
any guarantor of the Note.
 
(iii)            
Section l.2 is deleted and replaced with the following:
 
1.2            
(a) The Borrowing Base will be an amount equal to 80% of the face amount of
Eligible Accounts less reserves established by Bank at such time in its sole and
absolute discretion. Borrower will provide Bank with information regarding the
Borrowing Base in such form and at such times as Bank may request. Capitalized
terms used in this provision will have the meanings set forth below. Financial
terms used herein which are not specifically defined herein shall have the
meanings ascribed to them under generally accepted accounting principles.
 
(b)            
The Borrower acknowledges that the Bank, from time to time, may do any one or
more of the following in its sole and absolute discretion: (i) implement and/or
decrease the dollar limits on outstanding advances against the Borrowing Base or
(ii) decrease the advance rate applicable to Eligible Accounts set forth within
the definition of "Borrowing Base" if, in either case, one or more of the
following events occur or conditions exist: (y) a default has occurred, or (z)
with regard to the advance rate applicable to Eligible Accounts set forth within
the definition of "Borrowing Base", (A) the dilution percentage with respect to
the Eligible Accounts (i.e., reductions in the amount of accounts because of
returns, discounts, price adjustments, credit memoranda, credits, contras and
other similar offsets) increases by an amount which the Bank, has determined in
its sole and absolute discretion, is materially above that which existed as of
the date hereof, (B) the percentage of accounts that are 90 days or more past
the date of the original invoices applicable thereto increases, in comparison to
the percentage of accounts that are within 90 days from the date of the original
invoices applicable thereto, by an amount which the Bank, in its sole and
absolute discretion, determines is material, or (C) any material change occurs,
determined by the Bank in its sole and absolute, from the date hereof in respect
of the credit rating or credit quality of the Borrower's account debtors.
 
 
 
-4-

 
 
(c)            
If, at any time, the Bank implements and/or decreases any of the dollar limits
on outstanding advances against the Borrowing Base or decreases the advance rate
applicable to Eligible Accounts set forth within the definition of "Borrowing
Base", the Bank will give the Borrower fifteen (15) days advance written notice
of such change, unless a default then exists, in which case the Bank will give
the Borrower contemporaneous oral or written notice of such change.
 
"Eligible Account" means an account owing to Borrower, NDS Nutrition Products
Inc., a Florida corporation ("NPI"), or Isatori, Inc., a Delaware corporation
("Isatori" and, together with NPI and Borrower, the "Obligors" and individually,
an "Obligor") upon which Bank has a first-priority perfected and unavoidable
security interest and which meets all of the following requirements at the time
it comes into existence and continues to meet the same until it is collected in
full:
 
(i)            
Sale of Goods or Services Rendered. It arose from the performance of services by
an Obligor, or from a bona fide sale or lease of goods on terms in effect as of
the date of the Agreement as disclosed by Obligors to Bank; which services have
been fully performed for or which goods have been delivered or shipped to an
account debtor residing in the United States or a foreign account debtor
acceptable to Bank and supported by a letter of credit acceptable to Bank; and
for which Obligors have genuine and complete invoices, shipping documents or
receipts.
 
(ii)            
Age and Due Date. It is payable within 60 days of the date of invoice, and in
each instance is not more than 90 days past due.
 
(iii)            
Ownership. It is owned and assignable by such Obligor free of all claims,
encumbrances and security interests (except Bank's paramount security interest).
 
 
 
-5-

 
 
(iv)            
No Defenses; Exclusions. It is enforceable by Obligors and Bank against the
account debtor for the amount shown as owing in the statements furnished by
Obligors to Bank; it and the transaction out of which it arose comply with all
applicable laws and regulations; it is not subject to any setoff, retainage,
contra, counterclaim, credit allowance or adjustment except discount for prompt
payment, nor has the account debtor returned the goods or disputed liability; it
does not include any service charges; and it did not arise from a conditional
sale, guaranteed sale, sale on approval, cash sale, cash on delivery sale, sale
or return or sale on consignment; and it is otherwise deemed satisfactory to
Bank in its sole discretion.
 
(v)            
Financial Condition of Account Debtor. Neither Obligors nor Bank have any notice
or knowledge of anything which might impair the credit standing of the account
debtor or the prospect of payment of the account, and the account debtor is
otherwise deemed satisfactory to Bank in its sole discretion.
 
(vi)            
Affiliates. It is not due from an affiliate of any Obligor, including, without
limitation, (a) a parent entity; (b) a subsidiary entity; (c) an entity
controlled by any controlling owner of any Obligor ((a), (b) and (c)
collectively "Affiliates"); or (d) any officer, director, shareholder, employee,
agent, partner, manager, member or owner of any Obligor or of any Affiliate.
 
(vii)           Government Receivables. The account debtor is not the United
States or any agency or department thereof.
 
(viii)            
Receivables Concentration. "Eligible Accounts” shall not include that portion of
the account(s) due from any single account debtor (other than General Nutrition
Centers, Inc., or its affiliates) which exceeds 20% of such Obligor's aggregate
account.
 
(ix)            
Cross-Age. If the dollar amount of accounts of an account debtor which are not
Eligible Accounts under subparagraph (ii) above exceeds 10% of the total dollar
amount due from such account debtor (which percentage limitation may change from
time to time at Bank's discretion), all of such account debtor's accounts shall
be excluded from Eligible Accounts.
 
 
 
-6-

 
 
(iv)            
The second paragraph of Section 2.3 is hereby deleted and replaced with the
following:
 
So long as no default shall occur hereunder, regularly owing salaries may be
paid to employees and insiders of the Bo1TOwer and any Guarantor, provided
however that no bonuses or salary increases for employees and insiders of the
Borrower or any Guarantor shall be paid or implemented. For the avoidance of
doubt and as set forth in the previous paragraph of this Section 2.3, Borrower
will not, without the prior written consent of Bank, declare or pay any
dividends, or make any other payments or distributions of a similar type or
nature including withdrawal distributions.
 
(v)            
Section 2.13 is hereby deleted and replaced with the following:
 
2.13            
Financial Statements and Reporting. The financial statements and other
information previously provided to Bank is, and all financial information
provided to Bank in the future will be, complete and accurate and prepared in
accordance with Applicable Accounting Standards. There has been no material
adverse change in Borrower's financial condition since such info1mation was
provided to Bank. Borrower will (i) maintain accounting records in accordance
with Applicable Accounting Standards; (ii) provide Bank with such information
concerning its business affairs and financial condition (including insurance
coverage) as Bank may request; and (iii) without request, provide to Bank, in
form and content acceptable to Bank:
 
For Borrower, the following financial information:
 
Annual Financial Statements: Not later than 120 days after the end of each
fiscal year, annual consolidated and consolidating financial statements, audited
by a certified public accounting firm acceptable to Bank.
 
Quarterly Financial Statements: Not later than 45 days after the end of each
fiscal quarter, interim consolidated and consolidating financial statements for
the fiscal quarter then ending, reviewed by a ce1tified public accounting firm
acceptable to Bank.
 
Monthly Financial Statements: Not later than 20 days after the end of each
calendar month, interim consolidated and consolidating financial statements for
the calendar month then ending, which financial statements may be prepared by
the Borrower and shall be certified by Borrower’s chief financial officer.
 
 
 
-7-

 
 
Agings of Accounts Receivable. Not later than 20 days after the end of each
calendar month, a detailed aging (by invoice date) or by due date, as specified
by Bank from time to time) of accounts and contracts receivable as of the last
day of such period, together with an explanation of any adjustments made at the
end of such period.
 
Inventory Report. Not later than 20 days after the end of each calendar month, a
detailed listing of the inventory as of the last day of such period, prepared on
a lower of cost or market basis.
 
Compliance Certificate. Together with the quarterly financial statements and the
monthly financial statements required above, a compliance certificate signed by
Borrower's chief financial officer (i) certifying that the representations and
warranties set forth in the Agreement are true and correct as of the date of the
ce11ificate, (ii) showing the calculations necessary to determine compliance
with this Agreement, (iii) certifying that no default or event of default
exists, or if any default or event of default exists, stating the nature and
status thereof. The compliance certificate delivered in connection with the
quarterly financial statements required above, shall include the calculation of
(a) the Borrower's Fixed Charge Coverage Ratio as of the last day of such fiscal
quarter for such fiscal quarter, and (b) the Borrower's Senior Funded Debt to
EBITDA Ratio as of the last day of such fiscal quarter for the four (4) fiscal
quarters then ended.
 
Borrowing Base Certificate. Not later than 20 days after the end of each
calendar month, a borrowing base ce11ificate duly executed by Borrower and
detailing the status of the Borrowing Base as of the date thereon.
 
Cash Flow Projection: Commencing with the week ending August 18, 2017 and on a
weekly basis thereafter, a rolling 13 week cash flow projection in form and
substance satisfactory to the Bank.
 
The terms used in this Section 2.13 will have the meanings set fo11h in Section
2.15.
 
(vi)            
Section 2.14 is deleted and replaced with the following:
 
2.14            
Financial Covenants. Borrower covenants and agrees with Bank that, while this
Agreement is in effect, Borrower will maintain the following:
 
Unencumbered Liquid Assets with an aggregate value not less than $500,000.
 
 
 
-8-

 
 
Minimum EBITDA determined as of (a) August 31, 2017, for the then most-recently
ended monthly period, of at least $43,000, (b) September 30, 2017, for the then
most-recently ended two-month period, of at least $62,000, and (c) October 31,
2017, for the then most-recently ended three-month period, of at least $49,000.
 
The terms used in this Section 2.14 will have the meanings set forth in Section
2.15.
 
(vii)            
Section 2.15 is hereby deleted and replaced with the following:
 
2.15            
Financial Definitions and Calculations. For purposes of Sections 1.2 and 2.13
through 2.15, the following terms shall have the meanings ascribed to them
below. Financial terms used in the Agreement which are not specifically defined
in the Agreement shall have the meanings ascribed to them under Applicable
Accounting Standards. To the extent not inconsistent with Applicable Accounting
Standards, financial information expressed as a ratio or in a dollar amount may
be rounded to the nearest one­ hundredth. For any Subject Party who does not
have a separate fiscal year for tax reporting purposes, the fiscal year will be
deemed to be the calendar year.
 
"Applicable Accounting Standards" means generally accepted accounting principles
or such other basis of accounting as may be acceptable to Bank in its sole
discretion, all consistently applied through the accounting periods involved.
 
"Capital Expenditures" shall mean the aggregate amount of all purchases or
acquisitions of fixed assets, including real estate, motor vehicles, equipment,
fixtures, leases and any other items that would be capitalized on the books of
the Subject Patty under Applicable Accounting Standards. The term "Capital
Expenditures" will not include expenditures or charges for the usual and
customary maintenance, repair and retooling of any fixed asset or the
acquisition of new tooling in the ordinary course of business.
 
"EBITDA" means net income, plus interest expense, plus income tax expense, plus
depreciation expense, plus amortization expense, plus any other extraordinary or
non-recurring expenses acceptable to Bank in its sole and absolute discretion,
minus any other extraordinary or non-recurring income acceptable to Bank in its
sole and absolute discretion.
 
"EBITDAR" means net income, plus interest expense, plus income tax expense, plus
depreciation expense, plus amortization expense, plus rent or lease expense,
plus any other extraordinary or
 
 
 
-9-

 
 
non-recurring expenses acceptable to Bank in its sole and absolute discretion,
minus any other extraordinary or non-recurring income acceptable to Bank in its
sole and absolute discretion.
 
"Fixed Charge Coverage Ratio" shall mean (a) EBITDAR minus cash taxes, cash
dividends, cash distributions and Maintenance Capital Expenditures divided by
(b) the sum of all required principal payments (on short and long term debt and
capital leases), interest and rental or lease expense.
 
"Maintenance Capital Expenditures" means the dollar amount of Capital
Expenditures actually incurred by the Borrower for the applicable period.
 
"Senior Funded Debt" shall mean indebtedness for b01rnwed money, for the defined
purchase price of property not purchased on ordinary trade terms, for
capitalized leases and for other liabilities evidenced by promissory notes or
other instruments, but not including any indebtedness that has been subordinated
to the indebtedness evidenced by the Note pursuant to a writing that has been
accepted by Bank.
 
"Senior Funded Debt to EBITDA Ratio" shall mean the ratio of Senior Funded Debt
to EBITDA.
 
"Subject Party" shall mean the party or parties to which a particular financial
covenant or financial reporting requirement applies.
 
"Unencumbered Liquid Assets" means any of the following assets, which, if not
cash, are readily convertible into cash within five business days and are not
subject to any lien, security interest, encumbrance or adverse claim (other than
a lien, security interest, encumbrance or adverse claim in favor of Bank) and
are othe1wise satisfactory to Bank in its sole discretion: (a)any United States
Treasury bills; (b) any United States Treasury notes or United States Treasury
bonds which have a remaining maturity not in excess of five years; (c) any cash;
and (d) the amount available to be drawn under the Revolving Credit Note, so
long as, at the time of such determination, no default or event of default
exists under the Revolving Credit Note or any other Loan Document and all other
conditions to funding advances thereunder are satisfied.
 
c.            
The Term Note is hereby amended as follows:
 
(i)            
The Obligors acknowledge and agree that the Term Note shall be co­terminous with
the Revolving Credit Note and that Obligors will immediately prepay the entire
principal balance of the Term Note, together with interest,
 
 
-10-

 
 
any fees (including any prepayment fees) and any other amounts due thereunder
upon the termination of the Revolving Credit Note for any reason, including,
without limitation, termination of the Revolving Credit Note at the request of
the Borrower, termination resulting from failure by the Bank to renew the
Revolving Credit Note, maturity of the Revolving Credit Note, acceleration of
the Revolving Credit Note or termination as otherwise provided under the
Revolving Credit Note.
 
(ii)          If, at any time, the aggregate amount of advances under the
Revolving Credit Note, plus amounts outstanding under the Term Note, exceeds the
Borrowing Base, or any other limitations on advances as set forth in the
Revolving Credit Agreement as amended or modified from time to time, Borrower
shall immediately pay to Bank, without request and in any event upon Bank's
demand, the amount of any such excess.
 
6.            
Isatori Security Agreement. In conjunction with the execution of this Agreement,
Isatori shall execute a security agreement in favor of the Bank in the form
attached hereto as Exhibit C (the "Isatori Security Agreement").
 
7.            
Bank Accounts. The Obligors shall maintain their bank accounts only at the Bank
and shall maintain no other bank accounts without the Bank's written approval.
 
8.            
Insurance. Within ten (10) days after execution of this Agreement, Obligors
shall provide to the Bank evidence of insurance, in such form, of such kinds,
and in such amounts as required by the Bank in its sole and absolute discretion.
 
9.            
Intellectual Property. Within ten (10) days after execution of this Agreement,
Obligors shall provide to the Bank a list of all trademarks, patents, and other
intellectual property owned or licensed by Obligors inclusive of registration
and recording information in the United States Office of Patents and Trademarks.
Promptly upon request by Bank, Obligors will deliver to Bank, in addition to the
first-priority, perfected security interest already granted to Bank pursuant to
the Loan Documents, a fully-executed, original intellectual property security
agreement (and/or memorandum thereof) in form and content acceptable to Bank,
and Obligors will take all other actions requested by Bank to supplement and
reaffirm Bank's first-priority, perfected security interest upon such
intellectual property.
 
10.
Landlord Waivers. Within twenty (20) days after execution of this Agreement,
Obligors shall provide to the Bank (a) a list of all facilities and locations
leased by any of the Obligors (the "Leased Locations"); (b) the name and address
of all lessors of the Leased Locations (the "Lessors"); and (c) a lien waiver,
in form and substance satisfactory to the Bank, by each of the Lessors waiving
and relinquishing such Lessor's lien on any inventory or equipment in which
Obligors have an interest and located at any of the Leased Locations.
 
11.           Representations and Warranties. Each Obligor represents and
warrants to the Bank that:
 
(a)            
The execution, delivery and performance by the Obligors of this Agreement and
the other Loan Documents required to be delivered in connection herewith have
been
 
 
 
-11-

 
 
duly authorized by all necessity action, and does not contravene (i) any
provision of the organizational documents of the Obligors, (ii) any law, rule,
or regulation applicable to the Obligors or their properties, or (iii) any
agreement or instrument to which any Obligor is a patty or by which any Obligor
is bound or to which it is subject.
 
(b)            
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required for the due execution, delivery and
performance by the Obligors of this Agreement and the other Loan Documents
required to be delivered in connection herewith, except as has been duly
obtained or made and are in full force and effect.
 
(c)            
This Agreement and the other Loan Documents required to be delivered in
connection herewith have been duly executed and delivered by the Obligors patty
thereto and constitute the legal, valid and binding obligation of the Obligors
patty thereto enforceable in accordance with its terms.
 
(d)            
All representations and wan'3llties made by the Obligors in the Loan Documents
to which they are a patty are true and correct as of the date of this Agreement.
 
(e)            
The Obligors are in compliance with all covenants and agreements contained in
the Loan Documents to which they are a patty, as amended by this Agreement.
 
(f)            
There have been no amendments or modifications to any Obligor's organizational
documents since such documents were last certified and delivered to Bank.
 
(g)            
The resolutions of each Obligor last certified and delivered to Bank have not
been amended, modified or rescinded and remain in full force and effect as of
the date of this Agreement.
 
(h)            
No default currently exists under the Loan Documents other than the Existing
Defaults.
 
12.            
Conditions Precedent. The following are conditions precedent to the
effectiveness of this Agreement: (a) all accrued but unpaid interest on the
Indebtedness as of the date hereof shall have been paid by the Borrower; (b)
after giving effect to the terms of this Amendment, no default exists under the
Revolving Credit Loan Agreement or any other Loan Document, as amended by this
Agreement; (c) each of the Obligors has delivered evidence of its authority to
enter into this Agreement as well as the capacity of the individuals executing
this Agreement on its behalf; (d) Borrowers have paid all costs and expenses
required under Section 13 of this Agreement; (e)Isatori shall have executed the
Isatori Security Agreement and delivered same to the Bank; and (f) the Bank has
received such other items as it may reasonably request.
 
13.            
Expenses I Fees. Upon invoice from the Bank, Obligors shall pay to the Bank of
all costs, fees and expenses of Bank (including the fee of Bank's counsel)
incurred by Bank in connection with the negotiation, preparation, administration
and enforcement of this Agreement.
 
 
 
-12-

 
 
14.            
Effect and Construction of Agreement. Except as expressly provided herein, the
Loan Documents shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to:
 
a.            
Impair the validity, perfection or priority of any lien or security interest
securing the Indebtedness;
 
b.            
Waive or impair any rights, powers or remedies of Bank under the Loan Documents;
 
c.            
Reinstate, de-accelerate, or extend the maturity of the Loan Documents, or waive
any defaults thereunder; or
 
d.            
Obligate the Bank to make any advances or other extensions of credit to the
Obligors either before or after the maturity date.
 
15.            
Release of Bank. The Obligors, for and on behalf of themselves and their legal
representatives, successors and assigns, do waive, release, relinquish and
forever discharge the Bank, its parents, subsidiaries, and affiliates, its and
their respective past, presentand future directors, officers, managers, agents,
employees, insurers, attorneys, representatives and all of their respective
heirs, successors and assigns (collectively, the "Released Parties"), of and
from any and all manner of action or causes of action, suits, claims, demands,
judgments, damages, levies and executions of whatsoever kind, nature or
description arising on or before the Effective Date, including, without
limitation, any claims, losses, costs or damages, including compensatory and
punitivedamages, in each case whether known or unknown, asserted or unasserted,
liquidated or unliquidated, fixed or contingent, direct or indirect, which the
Obligors, or their legal representatives, successors or assigns, ever had or now
have or may claim to have against any of the Released Parties, with respect to
any matter whatsoever, including, without limitation, the Loan Documents, the
administration of the Loan Documents, the negotiations relating to this
Agreement and the other Loan Documents executed inconnection with this Agreement
and any other instruments and agreements executed by the Obligors in connection
with the Loan Documents or this Agreement, arising on or before the Effective
Date (collectively, "Claims"). The Obligors acknowledge that they are aware that
they may discover facts different from or in addition to those they now know or
believe to be true with respect to the Claims, and agree that the release
contained in this Agreement is and will remain in effect in all respects as a
complete and general release as to all matters released in this Agreement,
notwithstanding any such different or additional facts. The Obligors agree not
to sue any Released Pa1ty or in any way assist any other person or entity in
suing a Released Party with respect to any claim released in this Section.
 
16.            
Guarantors' Consent. The Guarantors hereby (a) confirm and ratify the validity
and enforceability of the guaranties they have executed, (b) consent to this
Agreement, (c) affirm that neither the execution of this Agreement nor the
Bank's consent hereto shall modify in any respect whatsoever their guaranties of
the Indebtedness, and (d) reaffirm that such guaranties are and shall remain in
full force and effect.
 
17.            
Review of Records I Collateral Audit. From time to time, the Bank and its
designees, agents, and professionals shall be permitted to conduct one or more
audits, review,
 
 
 
-13-

 
 
and analysis of the books, records and assets of the Obligors, including the
assets that serve as collateral for the Obligations (each an "Audit"). The
Obligors hereby: (a) consent to, and agree to fully cooperate with the Bank in
performing and completing, each Audit; (b) agree to immediately reimburse the
Bank for the costs of each Audit; and (c) agree to address the recommendations
of each Audit, and remedy any issues identified in each Audit, in a manner and
in such time period as are acceptable to the Bank in its sole discretion.
 
18.            
Bank Not in Possession. The Bank is not and shall not be deemed to be, and
nothing contained herein shall be construed to cause the Bank to be, a secured
creditor in possession of the Collateral.
 
19.            
No Other Waivers or Amendments. Except as provided herein, all of the terms,
conditions, and provisions of the Loan Documents remain in full force and effect
without modification and the Obligors shall comply therewith.
 
20.            
Multiple Counterparts. This Agreement may be executed in multiple counterpart
originals, each of which shall constitute one and the same document and shall be
deemed an original.
 
21.            
Facsimile Execution. This Agreement may be executed by facsimile signatures
which shall be deemed to have the same force and effect as an original
signature.
 
22.            
Notices. Any and all notices, requests, or other communications contemplated by
or with respect to this Agreement shall be made by overnight delivery, and in
addition if made on the day before a legal holiday or weekend, by telecopy, as
follows:
 
 
If to the Bank, to:
 
Roger Gross
One U.S. Bank Plaza, SL-MO-T7CP
St. Louis, MO 63101

telecopy: (314) 418-2135
 
With a copy to:
 
Mark Shaiken
Stinson Leonard Street LLP
6400 So. Fiddlers Green Circle Suite 1900
Greenwood Village, CO 80111
email:

telecopy: 816-412-8197     

 
If to Borrower and Guarantors, to:
 
FitLife Brands, Inc.
4509 S. 143'd Street, Suite 1
Omaha, NE 68137
Attention: Michael Abrams
telecopy:  508-256-4673
 
NDS Nutrition Products, Inc.
4509 S. 143rd Street, Suite 1
Omaha, NE 68137
Attention: Michael Abrams
telecopy:  508-256-4673
 
Isatori, Inc.
4509 S. 143rd Street, Suite 1
Omaha, NE 68137 Attention: Michael Abrams
telecopy:  508-256-4673
 
With a Copy to:
Daniel W. Rumsey
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, CA 92101
Email:
Telecopy: 619-330-2101
 

 

                                     
 
 
-14-

 
 
Notices, requests, and communications pursuant to this Agreement shall be deemed
effective, and time periods under this Agreement shall commence, upon the date
such are sent if sent by telecopy or overnight delivery service.
 
23.            
Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
NEBRASKA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL LENDERS.
 
24.            
Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
 
25.            
Final Expression. THIS AGREEMENT IS A FINAL EXPRESSION OF THE AGREEMENT BETWEEN
THE PARTIES AND SUCH WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR ORAL AGREEMENT OR OF A CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE
PARTIES. NO AMENDMENTS TO THIS STANDSTILL AGREEMENT SHALL BE EFFECTIVE UNLESS
SUCH AMENDMENT IS IN WRITING AND SIGNED BY ALL PARTIES HERETO.
 
[continues on next page]
 
 
 
-15-

 
  
 
26. JURY WAIVER: BORROWER, GUARANTORS AND BANK HEREBY IRREVOCABLY AND SEVERALLY:
(a) WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY
ANY PARTY IN CONNECTION WITH THE LOAN DOCUMENTS OR THIS AGREEMENT, ANY MATTER
RELATING THERETO, AND ANY DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES
HERETO ; (b) HAVE MADE THIS WAIVER KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY;
(c) BORROWER AND GUARANTORS ACKNOWLEDGE NO RELIANCE UPON ANY ORAL OR WRITTEN
STATEMENTS MADE BY THE BANK OR ON THE BANK'S BEHALF, OTHER THAN THOSE CONTAINED
HEREIN, EITHER TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO MODIFY OR NULLIFY
ITS EFFECT; (d) ACKNOWLEDGE READING AND UNDERSTANDING THE MEANING AND
RAMIFICATIONS OF THIS WAIVER PROVISION; AND (e) AGREE TO TAKE ALL SUCH ACTIONS
AS MAY BE REQUIRED BY APPLICABLE LAW TO ALLOW THIS WAIYER TO BE ENFORCEABLE.
 
IN WITNESS WHEREOF, the parties hereto execute this agreement effective as of
the elate first set forth above.
 
 
U.S.   BANK NATIONAL ASSOCIATION             FITLIFE BRANDS, INC.

 
___________________________________            
____________________________________
 
BY: _______________________________            
____________________________________

 
TITLE: ____________________________            
____________________________________

 
 
 
NDS NUTIUTION PRODUCTS, INC.                    ISATORI, INC.

 
___________________________________            
____________________________________
 
BY: _______________________________            
____________________________________

 
TITLE: ____________________________            
____________________________________

 
 
 
 
-16-

 
 
 

EXHIBIT A - LOAN DOCUMENTS
 
 Term Note
 
I.            
Term Note dated as of August 15, 2013 executed by Bond Laboratories, Inc. (n/k/a
FitLife Brands, Inc.) in favor of U.S. Bank National Association in the original
principal amount of $2.6 million, as may have been modified, amended,
supplemented and/or extended from time to time (the "Term Note").
 
2.            
Te1m Loan Agreement dated as of August 15, 2013 executed by Bond Laboratories,
Inc. (n/k/a FitLife Brands, Inc.) in favor of U.S. Bank National Association in
the original principal as may have been modified, amended, supplemented and/or
extended from time to time (the "Term Loan Agreement").
 
Revolving Credit Note
 
3.            
Revolving Credit Note dated as of August 15, 2016 executed by FitLife Brands,
Inc. in favor of U.S. Bank National Association in the original maximum
principal amount of $2.225 million as may have been modified, amended,
supplemented and/or extended from time to time (the "Revolving Credit Note").
 
4.            
Revolving Credit Agreement dated as of August 15, 2016 executed by FitLife
Brands, Inc. in favor of U.S. Bank National Association as may have been
modified, amended, supplemented and/or extended from time to time (the
"Revolving Credit Loan Agreement").

 
Guaranties
 
5.            
Continuing Unlimited Guaranties in favor of U.S. Bank National Association
executed by NDS Nutrition Products, Inc. including those dated August 15, 2013
and March 27, 2017, as may have been reaffirmed, modified, amended, supplemented
and/or extended from time to time.
 
6.            
Continuing Unlimited Guaranties in favor of U.S. Bank National Association
executed byIsatori, Inc. including March 27, 2017, as may have been reaffirmed,
modified, amended, supplemented and/or extended from time to time.
 
Security Agreements
 
7.            
Business Security Agreement dated as of April 9, 2009 executed by NDS Nutrition
Products, Inc. in favor of U.S. Bank National Association.
 
8.            
Business Security Agreements in favor of U.S. Bank National Association dated as
of August 15, 2013 executed by Bond Laboratories, Inc. (n/k/a FitLife Brands,
Inc.) and August 15, 2016 executed by FitLife Brands, Inc.
 
Miscellaneous
 
9.            
All UCC-1 financing statements.
 
10.            
All other documents in any related to the foregoing.
 
 
 
-17-

 
 
EXHIBIT B - INDEBTEDNESS AS OF AUGUST 16, 2017
 
 
 Note 

 
  Principal Balance
 
 
   Accrued Interest
 
 
       TOTAL  
 
 
 
Per Diem
 
 Revolving Credit Note  

 $1,950,000.00
 
 $7,330.79
 
 $1,957,330.79
 
 $257.29
 
 Term Note 

 $598,273.92
 
 $1,909.92
 
 $600,183.84
 
 $78.94
 

 
Plus accruting interest, default rate of interest, attorneys' fees, expenses,
and costs of collection and collateral protection.
 
 
 
 
-18-
